DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Publication Date and Name of Patentee of Applicant of Cited Document where not listed for Citation 25. They have been provided. 
Allowable Subject Matter
Claims 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 16, the prior art of record fails to teach, disclose or render obvious “displaying an animated balance object representing right heart cardiac output, left heart cardiac output, systemic vascular blood flow, and pulmonary vascular blood flow” in addition to other limitations.	Regarding claim 18, the prior art of record fails to teach, disclose or render obvious a method for displaying integrated graphics for control and diagnostics for a patient’s oxygenation, the method comprising: displaying an oxygenation graphic object representing oxygenation based on at least one measurement from patient’s systemic oxygenation performance…the oxygenation graphic object including at least a first, second and third physiologic parameter…wherein displaying the systemic oxygenation graphic object comprises displaying systemic arterial oxygen flow rate…systemic venous oxygen flow rate, and displaying at least one measurement based on systemic arterial oxygen flow rate and at least one measurement based on the patient’s systemic venous oxygen flow rate” in addition to other limitations. Instead, Lynn, which is the closest prior art, generally depicts oxygen saturation without specifically displaying systemic arterial oxygen flow rate, venous flow rate, or oxygen consumption (Figure 2B). 	Regarding claim 19, the prior art of record fails to teach, disclose or render obvious “displaying a pulmonary oxygenation graphic object representing pulmonary oxygenation performance, wherein displaying the pulmonary oxygenation graphic object comprises displaying pulmonary arterial oxygen flow rate, and wherein the displaying the pulmonary arterial oxygen flow rate comprises displaying at least one measurement based on the patient’s pulmonary vascular blood flow and at least one measurement based on the patient’s pulmonary arterial oxygen content or pulmonary arterial oxygen pressures” in addition to other limitations. 	Regarding claim 20, the prior art of record fails to teach, disclose or render obvious “displaying a carbon dioxide production graphic object representing pulmonary oxygenation performance, wherein displaying the carbon dioxide production graphic object comprises displaying carbon dioxide flow rate, and wherein the displaying the carbon dioxide flow rate comprises displaying at least one measurement based on the patient’s pulmonary systemic blood flow and at least one measurement based on the patient’s carbon dioxide content or systemic venous carbon dioxide pressure” in addition to other limitations.	Regarding claim 21, the prior art of record fails to teach, disclose or render obvious “displaying a carbon dioxide production graphic object representing pulmonary oxygenation performance, wherein displaying the carbon dioxide production graphic object comprises displaying pulmonary arterial carbon dioxide flow rate, and wherein the displaying the pulmonary arterial carbon dioxide flow rate comprises displaying at least one measurement based on the patient’s pulmonary vascular blood flow and at least one measurement based on the patient’s pulmonary arterial carbon dioxide content or pulmonary arterial carbon dioxide pressure” in addition to other limitations.	As to claim 22, the prior art of record fails to teach, disclose or render obvious “displaying a cardiac graphic object representing cardiac performance, wherein displaying the cardiac graphic object comprises displaying cardiac blood flow balance, and wherein the displaying the cardiac blood flow balance comprises displaying at least one measurement based on the patient’s systemic vascular blood flow, and at least one measurement based on the patient’s systemic vascular blood flow, and at least one measurement based on the patient’s pulmonary vascular blood flow, and at least one measurement based on the patient’s left ventricle blood flow or cardiac output, and at least one measurement based on the patient’s right ventricle blood flow or cardiac output” in addition to other limitations.	As to claim 25, the prior art of record fails to teach, disclose or render obvious wherein “the cardiac graphic object including at least a first, second and third physiologic parameter…displaying the left heart cardiac output, the right heart cardiac output, wherein the displaying of the cardiac graphic object comprises displaying an anatomical graphical representation of the heart, and wherein the anatomical graphical representation of the heart is animated to represent the anatomical graphical representation of the heart contracting and expanding at a measured heart contractility value. 	As to claim 26, the prior art of record fails to teach, disclose or render obvious “displaying a ventilation graphic object representing ventilation performance based on at least one measurement from the patient’s respiratory rate, tidal volume, inspiratory flow rate, inspiratory oxygen concentration, airway pressure, alveolar O2 pressure or concentration, or alveolar CO2 pressure or concentration, said ventilation graphic object including at least a first, second, and third physiologic parameter; displaying at least one dynamic graphical line from the first physiological parameter being displayed to the second physiological parameter being displayed, and wherein the displaying of the at least one 
dynamic graphical line comprises illustrating at least one functional relationship between the first and second physiological parameters; and displaying a pulmonary graphic object representing pulmonary performance, wherein displaying the pulmonary graphic object comprises displaying pulmonary vascular blood flow, and wherein the displaying the pulmonary vascular blood flow comprises displaying at least one measurement based on the patient’s pulmonary arterial blood pressure and at least one measurement based on the patient’s pulmonary venous blood pressure, and at least one measurement based on the patient’s pulmonary vascular resistance; wherein the displaying of the ventilation graphic object comprises displaying an anatomical graphical representation of the ventilation system” in addition to other limitations. 	As to claim 27, the prior art of record fails to teach, disclose or render obvious the method comprising: “displaying a ventilation graphic object representing ventilation performance based on at least one measurement from the patient’s ventilation performance, said ventilation graphic object including at least a first, second, and third physiologic parameter; displaying at least one dynamic graphical line from the first physiological parameter being displayed to the second physiological parameter being displayed, and wherein the displaying of the at least one dynamic graphical line comprises illustrating at least one functional relationship between the first and second physiological parameters; displaying a pulmonary graphic object representing pulmonary performance, wherein displaying the pulmonary graphic object comprises displaying pulmonary vascular blood flow, and wherein the displaying the pulmonary vascular blood flow comprises displaying at least one measurement based on the patient’s pulmonary arterial blood pressure and at least one measurement based on the patient’s pulmonary venous blood pressure, and at least one measurement based on the patient’s pulmonary vascular resistance; and wherein the displaying of the ventilation graphic object comprises displaying an anatomical graphical representation of the ventilation system, and wherein the anatomical graphical representation of the ventilation system is animated and expands and contracts at a measured respiratory rate value” in addition to other limitations. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see pp. 10-11 of the response, filed 4/14/2022, with respect to the rejection of claims 16 and 25-27 have been fully considered and are persuasive.  The rejection of claims 16-17 and 25-27 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783